Citation Nr: 0608161	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  98-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for herniated nucleus pulposus with radiculopathy at C6-C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend, J.M.




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1993 to June 1997.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  By a rating decision prepared in 
November 1997 and issued in December 1997, the RO, in 
pertinent part, granted service connection for herniated 
nucleus pulposus, C6-C7, with radiculopathy, and assigned a 
20 percent initial evaluation for that disability.  In 
January 2004, the Board Remanded the claim of entitlement, 
which now returns to the Board.

The Board's January 2004 decision also remanded to the RO a 
claim of entitlement to service connection for a right elbow 
disability.  By a rating decision issued in August 2005, the 
RO granted service connection for a right elbow disability, 
characterized as chronic medial epicondylitis, and assigned a 
10 percent evaluation for that disability.  The claims files 
before the Board to not reflect that the veteran has 
disagreed with any aspect of this grant of service 
connection, and that issue is not before the Board for 
appellate review.  The Board notes, however, that the period 
allowed by statute for timely disagreement with that rating 
decision has not yet expired.

By a rating decision issued in August 2005, the RO 
implemented the Board's January 2004 grant of an increased 
evaluation to 20 percent for tendonitis, left foot, effective 
June 16, 1997, and an evaluation of 30 percent from April 7, 
2001.  The veteran's representative contends, in a March 2006 
informal hearing presentation, that this issue is before the 
Board for appellate review.  The Board does not agree.  The 
Board's grant of a 20 percent evaluation from June 16, 1997 
and a 30 percent evaluation from April 7, 2001, was not 
appealed to the United States Court of Appeals for Veterans 
Claims following the January 2004 Board decision in which the 
increased ratings were assigned.  That Board decision is 
final.  The claims file does not reflect that the veteran has 
submitted a new claim for an increased evaluation for the 
service-connected left foot disability.  The inclusion of 
that issue, characterized as entitlement to an evaluation in 
excess of 10 percent for tendonitis, left foot, in an April 
2004 communication to the veteran and in a supplemental 
statement of the case prepared in August 2005 and reissued to 
the veteran in November 2005 does not negate the finality of 
the Board's January 2004 decision.  No appeal regarding the 
evaluation of service-connected tendonitis, left foot, is 
before the Board for appellate review at this time.

The veteran requested a Travel Board hearing.  The requested 
Travel Board hearing was conducted before the undersigned 
Veterans Law Judge in June 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its January 2004 decision, the Board Remanded the 
veteran's claim of entitlement to an initial evaluation in 
excess of 20 percent for herniated nucleus pulposus with 
radiculopathy at C6-C7.  In Remanding that issue, the Board 
noted that, during the pendency of the veteran's appeal, 
which was initiated by a claim submitted in June 1997, the 
criteria used to evaluate her cervical spine disability, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, were revised, 
effective September 23, 2002.  The Board further noted that 
the criteria governing evaluation of the veteran's cervical 
spine were again revised, effective September 26, 2003, with 
Diagnostic Code 5293 renumbered and revised at 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  The Board directed that the 
veteran be advised of the recent changes to the criteria for 
rating the spine.  However, an April 2004 letter issued by 
the AMC, the only communication issued by the AMC following 
the Board's January 2004 decision, advised the veteran of the 
criteria for service connection, but failed to include any 
information about revision of regulations governing 
evaluation of the cervical spine.  A supplemental statement 
of the case (SSOC) was issued to the veteran's most current 
address in November 2005, but that communication did not 
include any information about any version of any regulation 
governing evaluation of the spinal or cervical spine.  

Remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board may not complete appellate review until the veteran 
has been notified of each criterion under which she may 
establish entitlement to an initial evaluation in excess of 
20 percent for her cervical spine disability.  That means 
that the AMC/RO must issue a communication to the veteran 
which includes the version of each application regulation as 
in effect in June 1997, as revised in September 2002, and as 
revised and recodified in September 2003. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for an increased initial evaluation, 
but she was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased initial evaluation is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the 
evaluation criteria for intervertebral 
disc syndrome at 38 C.F.R. § 4.71a, DC 
5293, as in effect when she submitted her 
claim in June 1997.  

The veteran should be advised of the 
evaluation criteria for intervertebral 
disc syndrome at 38 C.F.R. § 4.71a, DC 
5293, as revised effective on September 
23, 2002.

The veteran should be advised of the 
evaluation criteria for intervertebral 
disc syndrome at 38 C.F.R. § 4.71a, DC 
5243, as recodified and revised effective 
September 26, 2003, including as 
corrected by reinserting two missing 
notes in June 2004, effective from 
September 26, 2003.  See 69 Fed. Reg. 
32,449 (June 10, 2004). 

In addition to advising the veteran of 
the criteria for evaluation of 
intervertebral disc syndrome at 38 C.F.R. 
§ 4.71a, DC 5243, as effective from 
September 26, 2003, the veteran should be 
advised of the general rating formula 
that applies to all diseases and injuries 
of the spine, and diagnostic codes other 
than DC 5243 potentially applicable to 
her claim, including DC 5242.  

In addition, please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should again be afforded 
the opportunity to submit any evidence in 
her possession regarding the severity of 
her cervical spine disability, and to 
identify or submit alternative evidence 
regarding the severity of the service-
connected disability, including, but not 
limited to, employment-related records, 
medical evaluations conducted for 
employment or education purposes, 
statements from coworkers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contentions.

3.  After completion of the above, the RO 
should determine whether further VA 
examination is required.

4.  After development directed above has 
been conducted, the AMC/RO should 
readjudicate the appellant's claim, 
specifically considering each applicable 
version of the relevant criteria.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), and the veteran should 
be afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

